Bloodworth, J.
1. The evidence in this case was sufficient to establish that the offense charged was committed on May 28, 1918, and from the record it is clear that both the State and the defendant so understood and accepted it, though the evidence on the trial, which took place in July, 1918, was that the offense was committed on “May 28th,” without stating in what year. Tipton v. State, 119 Ga. 304 (2), (46 S. E. 436); Goldberg v. State, 22 Ga. App. 122 (95 S. E. 541). This being true, and the evidence showing that the offense was committed solely on that date, the charge of the judge that the jury might return a verdict of guilty on the indictment (which was brought under the prohibition act of March, 1917), if they believed the accused to be guilty of the offense charged any time within two years previous to thp finding of the indictment (in July, 1918), was harmless. See Tatum v. State, 22 Ga. App. 638 (7) (96 S. E. 1046; Adams v. State, 22 Ga. App. 252 (95 S. E. 877). In this connection see also Ford v. State, 21 Ga. App. 499 (94 S. E. 627).
2. There was ample evidence to support the verdict.

Judgment affirmed.


Broyles, P. J., and Stephens, J., concur.